Citation Nr: 0314271	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  95-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of gas exposure.

2.  Entitlement to service connection for blackouts as a 
result of gas exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from March 1955 to March 
1958.

This case initially arose before the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision rendered 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  This case was previously before 
the Board in October 1997 and November 1999, at which times 
the Board remanded these issues to the RO to perform 
additional development.  The case has since been returned to 
the Board for appellate review.  However, for the reasons set 
forth below, the Board finds that another remand is 
necessary. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2002).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate any claims.  
However, VA has yet to properly notify this veteran of these 
duties under the VCAA.  Although VA had promulgated 
regulations - specifically, 38 C.F.R. § 19.9(a)(2)(ii) - 
which provides that the Board may send the veteran a letter 
notifying him of the requirements under the VCAA, that 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  
In view of the Federal Circuit's decision, the case must be 
remanded to provide the veteran with VCAA notice that is in 
full compliance with 38 U.S.C.A. § 5103.

In addition, a review of the claims file reveals that the 
veteran has not undergone a VA examination since 1994.  The 
Board finds that a new examinations should be performed to 
properly evaluate the veteran's claims.  

Accordingly, this case is remanded for the following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) and the 
applicable VA regulations (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
new law, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims. 

2.  The veteran should be scheduled for a 
VA pulmonary examination to evaluate his 
claim of entitlement to service 
connection for a COPD as a result of 
exposure to gas.  The examiner should 
review the claims file and undertake any 
and all clinical tests or studies deemed 
appropriate.  The examiner should 
determine and explain the nature, extent, 
and etiology of the veteran's COPD.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that the veteran's COPD is causally 
related to exposure to gas during active 
service.  The examiner should provide a 
complete rationale for any opinion 
expressed, based on supporting medical 
findings in the record.

3.  The veteran should be scheduled for a 
VA general medical examination to 
evaluate his claim of entitlement to 
service connection for blackouts as a 
result of exposure to gas.  The examiner 
should review the claims file and 
undertake any and all clinical tests or 
studies deemed appropriate.  The examiner 
should determine and explain the nature, 
extent, and etiology of the veteran's 
blackouts, if any.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that the 
veteran's blackouts, such as they may 
exist, are causally related to exposure 
to gas during active service.  The 
examiner should provide a complete 
rationale for any opinion expressed, 
based on supporting medical findings in 
the record.  If the examiner deems it 
necessary to schedule the veteran for an 
examination by an appropriate specialist 
to properly evaluate his claim, such an 
examination should be scheduled.  

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims of entitlement to 
service connection for chronic 
obstructive pulmonary disease (COPD) and 
blackouts as a result of gas exposure.  
If the benefit sought is denied, a 
supplemental statement of the case should 
be issued and the matter be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




